Citation Nr: 0420891	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  02-19 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for left knee 
osteochondritis, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for degenerative disc 
disease of the lumbosacral spine, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from November 1943 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

Pursuant to 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2003), the Deputy Vice Chairman of the Board has 
granted a motion for advancement on the docket in this case 
due to the veteran's advanced age.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Left knee osteochondritis is manifested by moderate 
symptoms, to include limitation of motion, with pain on 
motion, and arthritis confirmed by x-ray findings.  

3.  Degenerative disc disease of the lumbosacral spine is 
manifested by moderate symptoms, to include limitation of 
motion, with pain on motion, and arthritis confirmed by x-ray 
findings.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for left knee osteochondritis have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5003-
5257 (2003).  

2.  The criteria for a disability rating in excess of 20 
percent for degenerative disc disease of the lumbosacral 
spine have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a 
Diagnostic Codes 5293, 5243 (2002 & 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA is applicable in this case.  The Act, and 
implementing regulations, essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the recently decided case of Pelegrini v. Principi, (No. 
01-944, June 24, 2004), referred to as Pelegrini II, the 
United States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" mandate that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  For the reasons enumerated 
below, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case, or to cause injury to the veteran; particularly, since 
the veteran has filed a motion for his case to be advanced on 
the docket, which the Deputy Vice Chairman of the Board has 
granted.  Further delay in this case could conceivably harm 
the veteran.  As such, the Board concludes that any such 
error is harmless, and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In the case at hand, the veteran's substantially complete 
application was received in June 2001 and the initial 
adjudication took place in April 2002, both actions having 
taken place subsequent to the enactment of the VCAA.  
However, by VA letter in September 2002, the veteran was 
notified of the VCAA and advised of the development actions 
required by the statute.  A supplemental statement of the 
case was issued to him in March 2004, which contained the 
pertinent provisions of the VCAA.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Under the circumstances, the 
Board finds that there has been substantial compliance with 
the recently decided case, Pelegrini v. Principi, (No. 01-
944, June 24, 2004) [referred to as Pelegrini II], in that 
the veteran has received the VCAA content-complying notice 
and there has been proper subsequent VA process.  See 
Pelegrini II, slip op. 10-11.  

Under the facts of this case, the Board finds that the record 
has been fully developed, and it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  

A.  Left Knee

Essentially, the veteran maintains that the condition of his 
left knee is such that a disability rating in excess of 20 
percent is warranted.  He further requests that a separate 
rating be assigned for instability in the knee, as well as 
for arthritis in the knee.  

Historically, the RO granted the veteran service connection 
for a left knee scar as a postoperative residual of an 
arthrotomy, and a noncompensable rating was assigned, 
effective from May 1946.  The basis for the decision was 
information contained in his service medical records.  In a 
November 1948 rating decision, the RO increased the 
disability rating to 10 percent disabling, effective from 
October 1948, based on medical findings of osteochondritis in 
the left knee.  The 10 percent rating remained at that level 
until the rating decision of August 1999, which increased the 
disability rating to 20 percent, effective from March 1999, 
the date of receipt of his claim for an increase.  In June 
2001, VA received the veteran's claim for an increased rating 
based on the above-mentioned contentions.  

The veteran's VA outpatient treatment records for January 
2000 to March 2003 show that he was seen for various 
disorders, however, not for his left knee.  The veteran 
underwent VA orthopedic examination in July 2001, conducted 
by the same physician who had previously examined the veteran 
in June 1999.  The examiner referenced the x-rays taken in 
June 1999, which revealed fairly advanced degenerative 
arthritis of the left knee.  During the July 2001 
examination, the veteran complained of constant left knee 
pain; difficulty walking; an inability to kneel; and 
difficulty ascending and descending stairs.  He wore a left 
knee brace and used a cane; he ambulated leaning heavily on 
the cane.  Examination of the left knee revealed multiple 
scars and osteophyties that were palpable at the joint 
margins.  Range of motion showed extension to 5 degrees and 
extension to 110 degrees (the examiner noted 0 degrees to 135 
degrees as normal).  Motion of the left knee was accompanied 
by crepitus, cracking, and snapping.  McMurray's test was 
strongly positive.  The diagnosis was osteoarthritis of the 
left knee, status postoperative multiple surgeries.  No 
instability of the left knee was noted.  

The reports of the veteran's December 2003 and January 2004 
VA examinations, conducted by the same physician, essentially 
indicates similar findings.  The veteran complained of left 
knee decreased range of motion, with some pain, discomfort 
and occasional swelling.  There had been no locking.  The 
June 1999 left knee x-ray findings were noted.  Range of 
motion of the left knee was markedly limited to about 110 
degrees, out of a normal 150 degrees.  Lachman, McMurray and 
drawer tests were all negative.  

Analysis

The veteran's osteoarthritis of the left knee is rated under 
38 C.F.R. § 4.71a, Diagnostic Codec 5003-5257, connoting a 
disability of the musculoskeletal system, specifically, 
recurrent subluxation or instability, which is rated on 
limitation of motion as degenerative arthritis.  See 
38 C.F.R. § 4.71a.  Such disability is rated on limitation of 
motion of the affected parts, in this case, limitation of 
motion of the knee, due to osteoarthritis.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent 
rating is in order when there is slight disability from 
recurrent subluxation or lateral instability of the knee.  A 
20 percent rating is assigned when there is moderate 
disability resulting from recurrent subluxation or lateral 
instability of the knee; and, a 30 percent is assigned for 
severe disability resulting from recurrent subluxation or 
lateral instability of the knee.

38 C.F.R. § 4.71a, Diagnostic Code 5260 provides that if 
flexion of a leg is limited to 60 degrees, a noncompensable 
rating is warranted; if flexion is limited to 45 degrees, a 
10 percent rating is warranted; if flexion is limited to 30 
degrees, a 20 percent rating is warranted; and if flexion is 
limited to 15 degrees, a 30 percent rating is warranted.  See 
38 C.F.R. § 4.71a.  

38 C.F.R. § 4.71a, Diagnostic Code 5261 provides that if 
extension of a leg is limited to 5 degrees, a noncompensable 
rating is warranted; if extension is limited to 10 degrees, a 
10 percent rating is warranted; if extension is limited to 15 
degrees, a 20 percent rating is warranted; if extension is 
limited to 20 degrees, a 30 percent rating is warranted; if 
extension is limited to 30 degrees, a 40 percent rating is 
warranted; and if extension is limited to 45 degrees, a 50 
percent rating is limited.  Id. 

There are other diagnostic codes under 38 C.F.R. § 4.71a that 
have ratings greater than 20 percent available for a knee 
disability.  However, Code 5256, ankylosis of the knee, is 
inapplicable in this case because there is no evidence of 
left knee ankylosis.  Similarly, Code 5262, impairment of the 
tibia and fibula, is not for application because there is no 
evidence of malunion or nonunion of the tibia or fibula.  
Finally, there is no current medical evidence of limitation 
of leg extension or flexion to a degree that meets the 
criteria for a higher rating under either of those diagnostic 
codes.  Accordingly, the Board finds that the veteran's 
disability is most appropriately rated as 20 percent 
disabling under Code 5257.  See Butts v. Brown, 5 Vet. App. 
532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

The Board notes that the veteran also has degenerative joint 
disease of the left knee confirmed by x-ray findings.  When a 
veteran has arthritis and instability of the knee, the 
disorders may be separately rated under Code 5257 and Code 
5003, degenerative arthritis. VAOPGCPREC 23-97.  Such a 
separate rating must be based on additional disability, i.e., 
the disability must meet the criteria for at least a 0 
percent rating under either Code 5260, limitation of flexion, 
or Code 5261, limitation of extension. Id.; see Code 5003 
(rating is based on limitation of motion of the affected 
joint).  A 0 percent rating is assigned under Code 5260 for 
flexion limited to 60 degrees.  A 0 percent rating is 
assigned under Code 5261 for extension limited to 5 degrees.  
However, in this case, the medical evidence shows ranges of 
flexion and extension of the left knee of less than that 
required to qualify for a noncompensable rating.  Thus, there 
is no entitlement to a separate disability rating for the 
arthritis of the left knee.

In summary, considering the left knee symptomatology 
discussed herein, the Board finds that the preponderance of 
the evidence is against a disability rating greater than 20 
percent for a postoperative left medial meniscus tear. 38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, 
Code 5257. See Johnson v. Brown, 9 Vet. App. 7 (1996) 
(because Code 5257 is not predicated on loss of range of 
motion, Board need not assign a separate rating for 
functional loss due to pain); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995) (ratings based on limitation of motion 
should, if feasible, be portrayed in terms of additional 
limitation of motion due to pain on motion or weakness 
pursuant to 38 C.F.R. §§ 4.40 and 4.45); Spurgeon v. Brown, 
10 Vet. App. 194 (1997) (even if a separate rating for pain 
is not required, the Board is still obligated to provide 
reasons and bases regarding application of the regulation).

Under the circumstances, a 20 percent rating, and no greater, 
is entirely appropriate for the veteran's left knee 
osteochondritis under the applicable rating criteria.  

B.  Lumbosacral Spine

In a December 1999 rating decision, the RO granted the 
veteran service connection for degenerative disc disease of 
the lumbosacral spine, as secondary to the service-connected 
left knee osteochondritis.  A 20 percent rating was assigned 
the back disorder, effective from March 1999, the date of 
receipt of his claim.  In June 2001, the veteran filed a 
claim for an increased rating for the back disability, 
maintaining that the degenerative disc disease was worse than 
reflected in a 20 percent rating.  

The veteran's VA outpatient treatment records for January 
2000 to March 2002 are not reflective of treatment for his 
lumbosacral disability.  On VA examination of July 2001, the 
veteran complained of constant back pain, radiating to the 
right leg and entire right side of his body, which made it 
difficult for him to bend, lift, or sit for prolonged periods 
of time.  Examination of the back revealed tenderness over 
the right posterior pelvis and right sciatic notch.  Ranges 
of motion of the back showed flexion to 60 degrees; right and 
left lateral bending was to 10 degrees; and the ranges of 
motion were accompanied by muscle spasms and pain.  His 
straight leg raising was strongly positive on the right.  
Neurological examination was grossly normal.  

The reports of the veteran's December 2003 and January 2004 
VA examinations essentially indicate similar findings.  His 
complaints were the same as they were at the time of his July 
2001 VA examination.  The recent examinations noted he used a 
cane to walk and that he had a loss of his normal lordotic 
curve.  Ranges of motion of his lumbosacral spine were 
markedly diminished.  Flexion was to 40 degrees (the 
examining physician noting normal was to 90 degrees); 
extension was to 10 degrees (normal reported to be 30 
degrees); lateral flexion was to 10 degrees; and rotation was 
to 10 degrees (with normal ranges being lateral flexion to 30 
degrees and normal rotation to 30 degrees).  Straight leg 
raising was to 40 degrees (normal noted to be to 90 degrees).  
X-rays obtained in December 2003 revealed marked degenerative 
arthritis of the lumbosacral spine; some degenerative disc at 
L4 and L5, with spinal stenosis.  

Analysis

The veteran's service-connected degenerative disc disease of 
the lumbosacral spine is rated under diseases of the 
musculoskeletal system in VA's Schedule for Rating 
Disabilities.  During the pendency of this appeal, the 
criteria for evaluating a back disability were revised, 
effective September 23, 2002, affecting intervertebral disc 
syndrome, and again, effective September 26, 2003.  

The Board notes that, where the law or regulations governing 
a claim change while the claim is pending, as in the 
veteran's case, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997).  In deciding such 
case, the Board must determine whether the previous or 
revised version is more favorable to the veteran.  However, 
if the revised version is more favorable, the retroactive 
reach of that regulation can be no earlier than the effective 
date of the change, and VA must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  See 38 U.S.C.A. § 5110(g); see 
also VAOPGCPREC 3-2000 (2000).  

Hence, in the case at hand, even if it is found that the 
recently revised criteria are more favorable to the veteran, 
the retroactive reach of the recently revised regulation can 
be no earlier than the effective date of the change; in this 
case, no earlier than September 23, 2002, or September 26, 
2003, depending on the medical findings and applicable rating 
criteria.  The Board notes that, in the veteran's case, both 
the earlier criteria and revised criteria, as applicable, 
were appropriately considered by the RO in evaluating the 
veteran's service-connected degenerative disc disease of the 
lumbosacral spine, as will the Board.  

Prior to September 23, 2002, intervertebral disc syndrome, 
under Diagnostic Code 5293, provided that moderate 
intervertebral disc syndrome, with recurring attacks, 
warrants a 20 percent rating.  Severe intervertebral disc 
syndrome, with recurring attacks, with intermittent relief, 
warrants a 40 percent rating.  For a 60 percent rating, 
intervertebral disc syndrome must be pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
See 38 C.F.R. § 4.71a (2002).  

Effective September 23, 2002, the diagnostic code for rating 
intervertebral disc syndrome was changed from Diagnostic Code 
5293 to Diagnostic Code 5243.  Under the revised criteria, 
intervertebral disc syndrome is to be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25, combined rating tables.  The 
General Rating Formula for Diseases and Injuries of the Spine 
criteria are those noted above under Diagnostic Code 5293.  
Under the Formula for Rating Intervertebral Disc Syndrome 
based on Incapacitating Episodes, a 20 percent rating is 
warranted if medical findings show incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months.  If there are 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months, a 40 
percent rating is warranted.  A 60 percent rating is 
warranted is there are incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  See 
38 C.F.R. § 4.71a (2003).  

Effective September 26, 2003, the General Rating Formula for 
Diseases and Injuries of the Spine were revised, which 
provide that for diagnostic Codes 5235 to 5243, unless 5243 
is evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, provides that, 
with or without symptoms such as pain, whether or not it 
radiates, stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  A 20 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 30 degrees, but not greater than 60 
degrees; or, forward flexion of the cervical spine greater 
than 15 degrees, but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A higher rating of 30 
percent is not assigned unless there is forward flexion of 
the cervical spine 15 degrees, or less; or, favorable 
ankylosis of the entire cervical spine.   For a 40 percent 
rating, there must be medical evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees, or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating requires an unfavorable ankylosis of the entire 
thoracolumbar spine and a 100 percent rating requires 
unfavorable ankylosis of the entire spine.  See 38 C.F.R. 
§ 4.71a (2003).  

As noted earlier in this decision, in evaluating the 
veteran's degenerative disc disease of the lumbosacral spine, 
the Board must determine whether the previous or revised 
versions are more favorable to the veteran.  In the veteran's 
case, the criteria in effect prior to September 23, 2002, are 
more favorable.  The medical evidence does not show any 
prolonged periods of incapacitation due to his back 
disability, and certainly no incapacitating episodes lasting 
two or more weeks; hence, rating under incapacitating 
episodes would not offer a disability rating greater than 20 
percent.  Under the revised criteria, effective from 
September 26, 2003, for a 40 percent rating (the next highest 
rating for the lumbar spine), medical evidence would have to 
show forward flexion of the thoracolumbar spine 30 degrees 
or less; or, favorable ankylosis of the entire thoracolumbar 
spine.  This has not been demonstrated.

On the other hand, the medical evidence shows that a 20 
percent rating is appropriate under the provisions in effect 
prior to the above-mentioned changes in criteria and the 
prior criteria may be applied to the evaluation of his back 
disability in that his appeal was pending during those 
changes.  The evidence shows the veteran's degenerative disc 
disease is productive of moderate impairment, consistent with 
the criteria for a 20 percent evaluation.  For a greater 
rating under the "old" criteria, there must be severe or 
pronounced back condition, which is not shown by the medical 
evidence produced by multiple recent VA examinations.  

Under the circumstances, a 20 percent rating, and no greater, 
is entirely appropriate for the veteran's degenerative disc 
disease of the lumbosacral spine under the applicable rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 
Vet. App. at 206.  The Board also finds that no higher 
evaluation can be assigned to his degenerative disc disease 
pursuant to any other potentially applicable diagnostic code.  
Because there are specific diagnostic codes to evaluate the 
veteran's back disability, consideration of other diagnostic 
codes for evaluating the disability does not appear 
appropriate.  See 38 C.F.R. § 4.20; see also Butts, 5 Vet. 
App. at 539.  

Conclusion

The above discussion is based on consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's left knee and lumbosacral disabilities under 
consideration.  It should be remembered that, generally, the 
degrees of disability specified under the rating schedule are 
considered adequate to compensate for considerable loss of 
working time, or equivalent quality of life time, from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  See 38 C.F.R. § 4.1.  In 
this regard, the Board notes that the medical evidence 
reflects that the veteran has not undergone prolonged 
hospitalization for either of the disabilities under 
consideration, nor have the disabilities shown such 
manifestations as to render impractical the application of 
the regular schedular standards.  Under the circumstances, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  


ORDER

A disability rating in excess of 20 percent for left knee 
osteochondritis is denied.  

A disability rating in excess of 20 percent for degenerative 
disc disease of the lumbosacral spine is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



